Name: 79/286/EEC: Commission Decision of 28 February 1979 on the refusal to accept the scientific character of an apparatus described as 'Orion - Ionised Calcium Analyser, model SS-20'
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  tariff policy;  health
 Date Published: 1979-03-20

 Avis juridique important|31979D028679/286/EEC: Commission Decision of 28 February 1979 on the refusal to accept the scientific character of an apparatus described as 'Orion - Ionised Calcium Analyser, model SS-20' Official Journal L 069 , 20/03/1979 P. 0020 - 0020 Greek special edition: Chapter 02 Volume 7 P. 0077 COMMISSION DECISION of 28 February 1979 on the refusal to accept the scientific character of an apparatus described as "Orion-Ionised Calcium Analyser, model SS-20" (79/286/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (2), and in particular Articles 4 and 5 thereof, Whereas, by letter dated 29 August 1978, the United Kingdom Government requested the Commission to invoke the procedure laid down in Articles 4 and 5 of Regulation (EEC) No 3195/75 in order to determine whether or not the apparatus described as "Orion-Ionised Calcium Analyser, model SS-20", used to measure the ionised calcium content of serum samples and also to analyse amniotic samples, should be considered as a scientific apparatus and, if the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 4 (5) of Regulation (EEC) No 3195/75, a group of experts composed of representatives of all the Member States met on 6 February 1979 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas this examination shows that the apparatus in question is an analyser of common type which presents no objective technical features which would make it particularly suitable for pure scientific research ; whereas, moreover this apparatus is used mainly for routine analysis, particularly in the framework of therapeutic treatment ; whereas the use made of the said apparatus in the case in question could not alone give it the character of a device specially suited to pure scientific research ; whereas it cannot, therefore, be regarded as a scientific apparatus; HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Orion-Ionised Calcium Analyser, model SS-20" is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 February 1979. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 316, 6.12.1975, p. 17.